Case: 16-15832    Date Filed: 12/18/2017   Page: 1 of 3


                                                       [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15832
                      ________________________

                  D.C. Docket No. 1:12-cv-21275-MGC

IGOR ANAPOLSKY, et al.,

                                                Plaintiffs,

DANIELLE LEJEUNE,
DIANE LEJEUNE,
JEAN-PIERRE LEJEUNE,

                                                Plaintiffs-Appellants,

                                   versus

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,

                                                Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (December 18, 2017)
                Case: 16-15832        Date Filed: 12/18/2017      Page: 2 of 3


Before HULL, BLACK and RESTANI, ∗ Circuit Judges.

PER CURIAM:

       Danielle, Diane, and Jean-Pierre Lejeune appeal the jury verdict entered in

favor of National Union Fire Insurance Company of Pittsburgh, PA (National

Union), in the Lejeunes’ action alleging (1) National Union breached its insurance

contract with Allied Mortgage and Financial Corporation (Allied), and (2) bad

faith for failure to defend Allied in the Lejeunes’ suit against Allied. The Lejeunes

contend the jury verdict should be overturned, arguing any contract between them

and Allied was not express because a repayment date—a required term of loan

agreements—was not explicitly stated and therefore National Union’s policy

exemption for actions based on express contracts does not apply. The Lejeunes

alternatively contend their actions for securities and tort claims did not “arise out”

of the contract between them and Allied, and therefore National Union’s express

contract exclusion does not apply to those claims.

       After a thorough review of the record and having the benefit of oral

argument, we affirm the jury verdict in favor of National Union. See Parker v.

Scrap Metal Processors, Inc., 386 F.3d 993, 1010 (11th Cir. 2004) (stating we

review a jury verdict only to determine “whether reasonable and impartial minds

could reach the conclusion the jury expressed in its verdict,” and as a result, the

       ∗
          Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
                                                2
                Case: 16-15832        Date Filed: 12/18/2017       Page: 3 of 3


“verdict must stand unless there is no substantial evidence to support it”

(quotations omitted)). The evidence submitted at trial from the 2007 and 2008

audited financial statements showed that loans at a 10.5% interest rate are for

three-year terms. Doug Jacobs testified the Lejeunes’ loans were covered in the

2007 and 2008 audited financial statements. [DE 157-34 at 14; DE 157-35 at 15;

DE 193 at 130-134]. The Lejeunes’ loan had a 10.5% interest rate, it commenced

in 2007, and the Lejeunes were informed three years later that principal would not

be paid. These facts combined with the jury’s disbelief of Diane Lejeune’s and

Jacobs’ testimony regarding the repayment date is sufficient for a reasonable juror

to have concluded the parties’ words were sufficient to form an express contract.

       Additionally, all of the claims in the Lejeunes’ suit against Allied arise out

of the contract and are based on the allegation the Lejeunes loaned money to Allied

which was never repaid. Even though the Lejeunes attempt to explain how these

claims do not arise out of the contract, these claims would not exist without the

Lejeunes’ loans to Allied, which were the subject of the express contract. The

loans at issue fall squarely within the contract exclusion for claims that arise out of

any express contract. 1

       AFFIRMED.

       1
         The Lejeunes contend National Union’s failure to defend Allied allowed Allied to enter
into a Coblentz agreement with the Lejeunes, binding National Union to the terms of the
settlement agreement. As we affirm the jury’s verdict that the express contract exclusion applies,
we need not address this issue.
                                                3